Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 02/18/2022.  In the Amendment, Applicant amended claims 1-9, 11-12  and 17-18.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-14 and withdraws 35 U.S.C § 112, second paragraph to claims 5-20.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 02/18/2022 and 05/17/2022 has been considered (see form-1449, MPEP 609).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: synchronization of metadata for faster access with a data center.

The closest prior arts are Timothy Rath (US PGPUB 2015/0301901, hereinafter Rath) in view of Masaki Hamaguchi  (US PGPUB 2011/0238625, hereinafter Hamaguchi) are generally directed to various aspect of method and system for maintain data in multiple replicas of partitions that 1are stored on respective computing nods in the system and further teaches managing the original file and backup storage transfers the backup file stored in the backup storage to the backup via the storage network which is backup node identifies a location of a file store in each of the nodes on the basis of the synchronized location. 
However, none of Rath and Hamaguchi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 5 and 17. For examples, it failed to teach flushing said first memory block, including the metadata stored therein, to a table that is stored on disk of said first computer node, wherein the metadata from the first memory block is written into the table as a first key-value-timestamp triplet, wherein the table is organized as a string-sorted table that comprises key- value-timestamp triplets, including the first key-value-timestamp triplet, and wherein the table is sorted by key of the key-value-timestamp triplets therein; calculating a fingerprint value for said table and storing said fingerprint value in said data storage platform; compacting, on disk of said first computer node, said table with other tables comprising metadata to produce a new table that comprises key-value-timestamp triplets from said table and from the other tables, wherein older key-value-timestamp triplets having a same key as a newer key-value- timestamp triplet are not included in the new table.

 	This feature in light of other features, when considered as a whole, in the independent claims 1, 5 and 17 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 5 and 17. 
	The dependent claims depending upon claims 1, 5 and 17 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163